Koch, J.
This is an application by a bankrupt who has received his discharge from the Federal Bankruptcy Court for an order of this court directing that a judgment entered against him after the filing of his petition, but before obtaining his discharge, be canceled and discharged of record. The applicant cites section 150 of the Debtor and Creditor Law, and Rukeyser v. Tostevin (188 App. Div. 629) in support of the relief requested. The authorities compel the granting of the application except as hereinafter stated.
The judgment creditor opposes the application and cites clause (5) of subdivision a of section 63 of the Bankruptcy Law (U. S. Code, tit. 11, § 103), which provides in part as follows: “ a. Debts of the bankrupt may be proved and allowed against his estate which are, * * * (5) founded upon provable debts reduced to judgments after the filing of the petition and before the consideration of the bankrupt’s application for a discharge, less costs incurred and interest accrued after the filing of the petition and up to the time of the entry of such judgments.” Upon this section the judgment creditor predicates a contention that this application should be denied to the extent of $538.15 which amount represents costs incurred and. interest accrued after the filing of the petition and up to the time of entry of judgment. As the aforesaid sum was not *339provable in the bankruptcy proceedings, it is not discharged. (Bankruptcy Act, § 17; U. S. Code, tit. 11, § 35.) The New York law authorizing the cancellation of a judgment, even though entered after the filing of the petition, must be construed as applicable to judgments or so much thereof as are entered on claims which are provable in bankruptcy.
The application is granted and the clerk is directed to cancel the judgment except to the extent of $538.15.
Submit order.